Title: To Benjamin Franklin from Charles Woodmason: Poetical Epistle, 20 September 1753
From: Woodmason, Charles
To: Franklin, Benjamin


To Benjamin Franklin Esq; of Philadelphia, on his Experiments and Discoveries in Electricity.
Cooper River, S. Carolina, Sept. 20, 1753

 Let others muse on sublunary things,
The rise of empires and the fall of kings;

Thine is the praise, with bolder flight to soar,
And airy regions, yet untrack’d, explore;
To dictate science with imperial nod,
And save not ruin by an iron rod.
   
   *By the application of a rod of iron, or a wire, the effect of thunder and lightening is prevented.


If for thy birth, when latest times draw nigh,
As now for Homer’s, rival cities vie;
This spot perhaps unmov’d may hear the strife,
Content to claim the vigour of thy life;
To shew thy tomb, like Virgil’s shewn before,
With laurel, proof to lightning, covered o’er.
Happy that here we boast the guardian friend,
Where most the hostile elements contend:
This hour tremendous thunders strike my ear,
Keen light’nings dart, and threat’ning clouds appear:
Now fly the negroes from the impending storm!
The air how cold! this moment mild and warm.
Now down it pours! the tempest shakes the skies,
On flashes flashes, clouds on clouds arise;
The noxious rattle snake with fear deprest,
Now creeps for safety to his poisonous nest;
Bears, foxes, lynxes, seek the thickest brake,
Wolves, tygers, panthers in their caverns quake:
Now allegators diving quit the strand,
And birds unknown, in flocks repair to land;

Small riv’lets swell to streams, and streams to floods,
Loud whirlwinds rush impetuous thro’ the woods,
Huge oaks midst foaming torrents fiercely burn,
And tall pines blasted from their roots are torn:
The bolt descends and harrows up the ground,
And stones and sand are widely scatter’d round;
How near the welkin breaks! now nearer still!
But now askance, it drives o’er yonder hill;
The rain abates, the gloomy clouds retreat,
And all is light, serenity and heat:
The change how sudden! but how frequent too!
The change, at length, without one fear I view:
Sedate, composed, I hear the tempest roll,
Which once with terror shook my boding soul!
No fire I fear my dwelling shou’d invade,
No bolt transfix me, in the dreadful shade;
No falling steeple trembles from on high,
No shivered organs now in fragments fly,
   
   †The steeple and organ of St. Philip’s church at Charles Town, have been twice damaged by lightning.


The guardian point erected high in air,
Nature disarms, and teaches storms to spare.
So through the sultry deep unmov’d I sail,
When the wave whitens with a boding gale;
A fire ball strikes the mast a silent blow,
Then thunder speaks—no further shalt thou go;
Quick it descends the wire, around the shrouds,
Which checks the fury of the flaming clouds.
With hallow’d wands strange circles once were made,
To gull an ign’rant crowd, the jugglers trade;
Within the line no blue infernal fire,
Could pierce, but hence, malignant powers, retire;
What these pretended, Franklin, thou hast wrought,
And truth is own’d what once was fiction thought;
Within thy magic circle calm I sit,
Nor friends nor business in confusion quit;
Whate’er explosions dreadful break around,
Or fiery meteors sweep the crackling ground.

O friend, at once to science, and to man,
Persue each noble and each gen’rous plan;
With all the bliss beneficence obtains,
Be thine whate’er from gratitude it gains,
Be thine those honours that are virtue’s meed,
Whate’er to genius wisdom has decreed!
Accept this off’ring of an humble mind,
By sickness weaken’d—long to cares confin’d:
Tho’ yet untasted the Pierian spring,
In lonely woods she thus attempts to sing,
Where seldom muse before e’er tun’d a lay,
Where yet the graces slowly find their way:
Wild as the fragrant shrubs and blooming flow’rs
Which nature scatters round o’er artless bow’rs.
More soft and sweet will be her future strain,
Should this rude note thy approbation gain.

C.W.
